Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 7/11/2022, Applicant has amended Claims 1-3, 9, 11, 14, 16, 18-19, and 22-25, and cancelled Claims 4-8.  
Claims 21-27 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-3, 9-11, 13-20, and 28 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 was filed after the mailing date of the non-final Office action on 3/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claim Objections
	The objection to Claims 18 and 22-25 have been withdrawn due to Applicant’s amendment.

Withdrawn 35 USC § 112
The prior rejection of Claims 3, 10, 14-16, 19 and 28 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of Claim 3 to describe the modifications, Claims 10 and 28 to describe the modified strand, Claims 14-16 and 19 to describe the guideRNA.

Withdrawn 35 USC § 102
The prior rejection of Claims 1-5, 7-8, and 13-19 under 35 U.S.C. 102(a)(1) as being anticipated by Beetham et al., (US2017/0051296, filed 4/14/2016). is withdrawn in light of Applicant’s amendment of Claim 1 to limit the donor DNA molecule to comprising both one to ten phosphorothioate modifications and one to ten 2’-O-methyl modifications, which is a combination Beetham does not anticipate.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beetham et al., (US2017/0051296, filed 4/14/2016).

In regard to claim 1, Beetham demonstrates a method for site specific integration of a donor DNA (alias GRON) into a target site comprising introducing into a plant cell (see Example 6, 9, and 19):
A plasmid encoding a CRISPR Cas9 endonuclease and a guide RNA [0499-0500, 0519-0520], and
A donor DNA comprising at least two nucleic acid modifications.
Where the guide RNA hybridized to the target site (i.e, the BFP reporter gene) and the donor DNA is inserted into the target site so as to convert the blue fluorescent protein gene to green fluorescent protein (GFP). 
Specifically in regard to the donor DNA modifications, Beethman teaches two types of donor DNA modifications. The first are termed “3PS” (Examples 6-8, see Tables 5-8) and correspond to phosphorothioate internucleoside backbone modifications between the first 3 bases of the 5’ end and last 3 bases of the 3’ end of the donor DNA ([0095], see table legend p. 49-50 of Example 19). The second is a 2’-O-methyl modification, wherein the donor DNA has 2’-O-methyl modification on the first one to nine 5’ bases (Examples 9 and 19, [0095, 0239, 0372, 0383-0392, 0517, 0598-600], Fig. 6-8, 16, 17, Table 9).
However, although Beethman teaches that the donor DNA can have multiple types of modifications at one to ten positions [0011-0012, 0055-0065, 0251, 0372], Beethman is silent to a preferred embodiment of a method for site specific integration of a donor DNA comprising both the 5’ terminal 3PS phosphorothioate modifications and the 5’ terminal 1-9 2’-O-methyl modifications.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method because each of the individual elements of the instant claims are independently presented by Beethman as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene modification in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (three 5’ phosphorothioate modifications in donor DNAs, one to ten 5’ 2’-O-methyl modification of donor DNAs, delivery methods and formulations) are taught by Beethman and further they are taught in various combinations and are shown to be used in a method for inserting a donor DNA into a cell. Furthermore, MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It would have been therefore predictably obvious to use a combination of these elements in said method. 
In regard to claim 2, Beethman teaches that the donor DNA can be a single stranded DNA molecule ([0010, 0088, 0227-0229, 0251], see Fig. 10).
In regard to claim 3, as stated supra, Beethman teaches that the phosphorothioate and 2’-O-methyl modifications are at the 5’ terminus of the DNA donor. 
In regard to claim 9, Beethman teaches that the donor DNA can be a double stranded DNA molecule wherein at least one strand is modified in a duplex ([0010, 0088, 0222-0226, 0251, 0306-0308], see Fig. 10).
In regard to claim 11, as stated supra, Beethman teaches that the donor DNA can have multiple types of modifications at one, two or three positions [0055-0065], thus a combination of the 5’ terminal 3PS phosphorothioate backbone modifications together with a first 2’-O-methyl ribose mutation would have been obvious. 
In regard to claim 13, Beethman teaches the donor DNA has homology arms that allow homologous recombination with the BFP gene (see Fig. 6).
In regard to claims 14-16, Beethman teaches a chimeric guide RNA comprising a crRNA and tracrRNA (see Fig. 10).
In regard to claims 17-19, as stated supra, Beethman teaches the Cas9 and guide RNA are introduced to the cell. 
In regard to claim 20, Beetham teaches the CRISPR Cas9 is introduced into the cell as a ribonucleoprotein, which Beethman teaches would have been obvious because using a Cas9/gRNA ribonucleoprotein complexes allows immediate delivery of the active form of the nuclease thereby generating target insertion in only 24 hours after its introduction (Example 5, [0494-0496]).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/1/2022 are acknowledged.
Applicant argues that the claimed combination of donor DNA molecules comprising both one to ten phosphorothioate modifications and one to ten 2’-O-methyl modifications, when used in a method for RNA-guided endonuclease integration produced unexpected results. Specifically, Applicant cites Example 1 of the Specification where Applicant demonstrates that the sum of the combination of both PS and 2’-Ome modifications was significantly greater than the PS modification alone.
Applicant's arguments have been fully considered but they are not persuasive. 
As a first matter, although the Examiner agrees that unexpected results can be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (see MPEP 716.02(a), the results presented by Applicant’s Example 1 only compare unmodified, with PS modified alone, with PS + 2’Ome modified together; however, there is no 2’Ome modified alone. Thus, there is no means for the Examiner to assess Applicant’s results for secondary considerations such as the effects being synergistic.  Furthermore, Applicant’s results in Fig. 3A & 3B comparing no modification versus PS modified alone versus PS + 2’Ome modified together, demonstrate very little or no increase in donor gene expression with PS modified alone. This is in stark comparison to cited prior art of Beetham (2017), which demonstrates a several fold enhancement in donor gene expression with either 5’ 3XPS modified alone or 5’ 9X or 10X 2’Ome modified alone (see Figs. 17a & 17c [0599-0600] of Beetham), albeit Beetham does not test the combination of the two types of modifications. Thus, in order for secondary considerations to be afforded to Applicant’s results, these issues would need to clarified for the record.  Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Attorney statements regarding, e.g. unexpected results, commercial success, long-felt need, inoperability of the prior art, skepticism of experts, and copying, are not evidence without a supporting declaration. MPEP § 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
	
As a second matter, assuming the inventor has demonstrated a synergistic effect by combining the PS modifications with 2-Ome modifications, the unexpected results presented by the Applicant were studies performed in mammalian cells comprising a DNA donor construct consisting of both the three 5’ terminal PS modifications and three 5’ penultimate 2-Ome modifications, which is not commensurate in scope with the claimed method by combining any one to ten 5’ terminal PS modifications with any one to ten 5’ terminal 2-Ome modifications. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention.


Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beetham et al., (US2017/0051296, filed 4/14/2016), in view of Kmiec et al., (US 6,573,046, filed 10/28/1999, patented 6/03/2003) and Kmiec et al., (US 7,566,535, filed 3/07/2003, patented 7/28/2009).

As stated supra, Beetham suggests a method for site specific integration of a double stranded donor DNA comprising at least two nucleic acid modifications comprising both phosphorothioate and 2’-O-methyl modifications at the 5’ terminus.
However, Beethman is silent with respect to the double stranded donor DNA comprising a 5’ terminal phosphate on a strand opposite to a modified strand.
Nevertheless, Beethman cites the prior art of Kmiec to making double stranded donor DNAs.
	With respect to instant claims, Kmiec (2003) teaches that the double stranded donor DNAs are arranged with the 5’ terminus opposite to the modified strand (col 5, 1st para., col 10, last para.). 
Furthermore, with respect to instant claims, Kmiec (2009) teaches that the DNA oligonucleotides used in double stranded donor DNAs already possess a 5’ phosphate (col 37, 4th para.). Furthermore, Kmiec (2009) teaches that the 5’ end of the DNA oligonucleotides can be conjugated with LNA nucleosides, and these LNA also comprise a 5’ phosphate (col 5, line 48, col 8, line 44, col 37, line 4). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the double stranded donor DNA as taught by Beethman and to maintain the 5’ phosphate a strand opposite to a modified strand as taught by Kmeic (2003) and Kmeic (2009) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kmeic (2009) because the commercially available oligonucleotides already have 5’phosphate groups, and that a 5’ terminal phosphate is available for conjugated with other modified nucleosides comprising 5’ phosphates (col 37). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/1/2022 are acknowledged and have been addressed supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631